Citation Nr: 1432376	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The case has since been transferred to the jurisdiction of the Phoenix, Arizona RO. 

The claim of entitlement to service connection for bilateral hearing loss was previously remanded in September 2010 and August 2011 for further development.  Subsequent to the August 2011 Board remand, the RO granted the claim of left ear hearing loss in a January 2014 rating decision. The claim for service connection for right ear hearing loss was denied. The previously requested development having been achieved the claim for service connection for right ear hearing loss is now ready for appellate review.

The Veteran and his wife testified at a Board hearing at the RO in Phoenix, Arizona in June 2010. This transcript has been associated with the file.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The more probative evidence of record demonstrated that the Veteran's right ear hearing loss is not related to his active duty service.



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service and service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in a September 2007 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the June 2010 Travel Board hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims. The Veteran was asked about and provided testimony regarding the etiology of his hearing loss and tinnitus claims. Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's June 2010 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.

In the September 2010 and August 2011 remands the Board requested that all available VA and private treatment records be obtained and that the Veteran be afforded a new VA examination. The record reflects that all available treatment records were obtained and associated with his claims file. A VA examination was obtained as well. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).
All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran seeks service connection for right ear hearing loss resulting from noise exposure during his active military service. The preponderance of the evidence is against the claim and the appeal will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as hearing loss (other organic diseases of the nervous system), became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

In Hensley v. Brown, 5 Vet. App. 155 (1993), it was held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.

The Veteran's service treatment records fail to note that the Veteran had hearing loss, for VA purposes, during active duty service. A private audiological examination dated in May 1969 (within a year from the Veteran's April 1969 separation from active duty service) noted that the Veteran had sensorineural hearing loss in the left ear that met the criteria for hearing loss for VA purposes; however, the right ear did not meet the criteria for hearing loss for VA purposes at that time. 

The Veteran was afforded a VA examination in November 2007. The Veteran reported military noise exposure from weapons fire, occupational noise exposure working at GM plant with some use of hearing protection, and recreational noise exposure from seasonal hunting and power tools. The Veteran was diagnosed with moderately severe sensorineural hearing loss in his right ear and mild sensorineural hearing loss in his left ear. The examiner determined that the Veteran's hearing loss was not related to his active duty service because both his entrance and separation examinations failed to note any hearing loss and the Veteran's current hearing loss was consistent with private examinations which showed that the Veteran had profound to severe impairment for the right ear that was not consistent with noise exposure and more likely related to Meniere's Disease. Finally it was noted that the Veteran's present hearing loss manifested after service. 

The Veteran was afforded another VA examination in March 2011. The Veteran reported military noise exposure including tire explosions, gunfire, and rockets with no ear protection, occupation exposure including assembly line work at GM for 37 years with ear protection, and no recreational exposure. Veteran also reported earaches occurring 2-3 times per year for the previous 10 years which are treated with antibiotics. The Veteran was again diagnosed with severe-profound sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear. The examiner subsequently provided an opinion in April 2011 noting hearing within normal limits in service and that there was no scientific basis for concluding that hearing loss would develop afterward. Therefore, the examiner determined it was not likely that the Veteran's hearing loss was a result of military noise exposure. 

Because the previous examiner failed to consider the May 1969 private audiological examination when providing an etiological opinion, another examination was required. A VA medical opinion was provided in October 2011. The examiner noted the May 1969 private audiological examination and stated that hearing loss was within normal limits for rating purposes, but noted high frequency hearing loss in the left ear. 

The examiner opined that the Veteran's hearing was within normal limits at the time of separation from service. The examiner cited a study from the Institute of Medicine (IOM) (Noise and Military Service, September 2005) which stated that where entrance and separation examinations are normal, there was no scientific basis for concluding that hearing loss that developed afterward was causally related to military service. Therefore, the examiner determined, it was not likely that the Veteran's hearing loss was related to his active duty service. The examiner stated that the Veteran's hearing loss apparently began in 1969 within a year of separation,  but after service, and therefore it was not related to service based on the previously mentioned study. The examiner's statement that hearing loss began in 1969 is somewhat contradictory to his previous statement which noted that the 1969 private audiological examination revealed normal hearing for rating purposes.

Another VA opinion was provided in January 2014. The examiner noted the May 1969 private audiological examination and clarified that hearing was within normal rating purposes with regard to the right ear, but that the Veteran had high frequency hearing loss in the left ear. He noted that bilateral high frequency hearing loss was first noted in a September 1992 audiological examination. The examiner noted that there was a history of right ear Meniere 's disease. Finally the examiner noted the IOM study and stated that based on current knowledge of cochlear physiology there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after the noise exposure. With regard to the Veteran's right ear hearing loss there was no evidence of in-service complaints or post service complaints until many years after separation. The examiner also noted significant post-service occupational noise exposure and concluded that it was less likely as not that the Veteran's hearing loss was related to his active duty service. 

The Veteran reported acoustic trauma in the military when he was exposed to loud noises associated with gunfire and explosions. The Veteran is competent to describe the nature and extent of his in-service noise exposure. See 38 C.F.R. § 3.159(a)(2). Therefore, the Board accepts the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service. However, such evidence is not sufficient to demonstrate right ear hearing loss while in service. The probative evidence indicated that the Veteran's right ear hearing loss was related to his post-service occupational noise exposure. No positive opinion with regard to etiology was provided with regard to right ear hearing loss.

While the absence of any mention of any complaints in the service treatment record is not dispositive, the first documented evidence of right ear hearing loss comes from a September 1992 audiogram more than 20 years after his discharge from active service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The fact of this chronology in addition to noted post-service noise exposure must be considered as it bears upon the question of nexus between the claimed hearing disabilities resulting from service and the current diagnosis.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of his hearing loss. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his right ear hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995). Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau.

Moreover, the Veteran's statements regarding the degree of post-service noise exposure varies. A September 1992 private audiological examination noted that the Veteran reported that he only sometimes wore hearing protection while working at the GM factory. He reported at VA examinations that he always wore hearing protection. Statements that are inconsistent at best, lack credibility and therefore probative value. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


